Broyles, P. J.
1. This was a suit on account for'fertilizer furnished to a person other than the defendant, and the jury found for the defendant. The controlling issue -in the case was whether there was an original undertaking between the plaintiff and the defendant, or whether the fertilizer was sold by the plaintiff to the third person named on an oral promise by the defendant that he would become surety for that person in the transaction; and there was evidence which authorized the jury to find that it was a case of suretyship only.
2. The grounds of the amendment to the motion for a new trial, not being specifically argued in the brief of counsel for plaintiff in error, are deemed abandoned. The general statement in the brief that “plaintiff in error insists most strongly on each and all of the amended grounds of motion for new trial and does not abandon any of them, but says that the court erred as set forth in each of the amended grounds,” is not sufficient to change the rule. Youmans v. Moore, 11 Ga. App. 66 (74 S. E. 710); Muse v. Hall, 18 Ga. App. 651 (3) (90 S. E. 222).

Judgment affirmed.


Jenhins and Bloodworth, JJ., concur.